Curia.

The declaration charges the defendant with having unlawfully and corruptly demanded and received of George Lincoln greater fees than the law prescribes, for certain copies furnished by the defendant in his office of justice of the peace. The evidence-was, that one Wither ell received the money of the plaintiff, father of the said George, and paid it to the defendant. We think the declaration not supported by this evidence. The person from whom the money is received is he on whom the extortion is practised.
The evidence offered by the defendant, showing that certain other public officers in the county of Bristol, whose fees are regulated by the same law, have been in the" habit of receiving greater fees than the law allows, was properly rejected by the Court. It had no tendency to justify or excuse the defendant. If it were to be otherwise held, the consequence might be a com bination of officers; and the illegal acts of each would always be excused by the illegal acts of the rest.
As a new trial is to be had, it is not necessary to decide upon the effect of the mistake, which occurred at the former one by the pleadings not having been given to the jury amongst the other papers in the case. A new trial ordered.